Citation Nr: 1530376	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  11-31 966	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to a rating higher than 30 percent for allergic rhinitis with sinusitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from December 1977 to April 1978, from November 1978 to February 1990, from April 1990 to September 1990, and from November 1991 to March 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing), but withdrew his request in June 2015.  38 C.F.R. § 20.704(e) (2014).


FINDING OF FACT

Also in June 2015, prior to the promulgation of a decision in this appeal, the Veteran withdrew this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be by the Veteran or his authorized representative.  38 C.F.R. § 20.204.

According to a Report of General Information (VA Form 27-0820), the Veteran not only cancelled his Travel Board hearing but withdrew this appeal entirely.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

This appeal is dismissed.



		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


